Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered June 5, 1984, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion to suppress statements made by him to the police.
Judgment affirmed.
The alleged inadequacy of the People’s notice pursuant to CPL 710.30 did not require exclusion of the defendant’s statements under the circumstances at bar. The defendant received notice of the sum and substance of the statement and had a full opportunity to challenge the admissibility of the statement at the Huntley hearing, after which that branch of his motion which was to suppress his statements was denied (see, People v Swanton, 107 AD2d 829; People v Whitaker, 106 AD2d 594; People v Bennett, 80 AD2d 68, affd 56 NY2d 837).
With respect to the issue of deception in obtaining the defendant’s confession, we conclude that the conduct of the police officer was not so egregious as to render the confession involuntary (see, People v Tarsia, 50 NY2d 1; People v Boone, 22 NY2d 476, cert denied sub nom. Brandon v New York, 393 US 991; People v McQueen, 18 NY2d 337). Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.